Hasbrouck, J. (dissenting):
Stairs of marble under use become smooth. The nose of the step upon which the plaintiff, Henrietta Tryon, fell had worn off some eleven-sixteenths of an inch. Level and smooth it would be dangerous for people with uneven heels to walk on. Sloping downward it seems to me it would be dangerous to persons descending with perfect heels upon their shoes.
The court properly charged the jury as to the burden of showing notice of the defect to the owner of the premises as an element of liability.
The rule undoubtedly is that where a customer is invited by a merchant into his place of business he owes the customer the duty of exercising reasonable care to maintain the premises in a reasonably safe condition for the visit. His failure in the exercise of *820such degree of care unexcused by any contributory negligence on the'part of the customer casts responsibility upon the merchant for the customer’s injury arising from such failure. (Bennett v. R. R. Co., 102 U. S. 580; Macauley v. Mayor, 67 N. Y. 602.)
Judgments and orders reversed on the law and the complaints dismissed, with costs.